FILED
                            NOT FOR PUBLICATION                             MAR 24 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDWARD VINCENT RAY, Jr.,                         No. 15-15657

               Plaintiff - Appellant,            D.C. No. 4:11-cv-02923-YGR

 v.
                                                 MEMORANDUM*
CAESAR BASA; et al.,

               Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                 Yvonne Gonzalez Rogers, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Edward Vincent Ray, Jr., a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging due

process and defamation claims. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Enlow v. Salem-Keizer Yellow Cab Co., 389 F.3d 802, 811 (9th

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We affirm.

      The district court properly granted summary judgment on Ray’s due process

claims because Ray failed to raise a genuine dispute of material fact as to whether

he filed his action within the statute of limitations. See Cal. Civ. Proc. Code

§§ 335.1 (two-year statute of limitations for personal injury actions); 352.1(a)

statutory tolling due to incarceration not to exceed two years); Knox v. Davis, 260

F.3d 1009, 1012-13 (9th Cir. 2001) (for § 1983 claims, federal courts apply the

forum state’s personal injury statute of limitations and apply federal law to

determine accrual; a § 1983 claim accrues when the plaintiff knows or has reason

to know of the injury that forms the basis of the action). Moreover, the district

court properly concluded that Ray was not entitled to equitable tolling or equitable

estoppel, and did not establish a continuing violation of his rights. See Butler v.

Nat’l Cmty. Renaissance of Cal., 766 F.3d 1191, 1198, 1204 (9th Cir. 2014)

(explaining that federal courts borrow state law equitable tolling provisions, unless

they are inconsistent with federal law, and setting forth California’s doctrine of

equitable tolling); Lukovsky v. City & County of San Francisco, 535 F.3d 1044,

1051-52 (9th Cir. 2008) (setting forth California’s equitable estoppel doctrine);

Knox, 260 F.3d at 1013 (discussing continuing violation doctrine).

      The district court properly granted summary judgment on Ray’s § 1983


                                           2                                      15-15657
defamation claim against Philips because Ray failed to raise a genuine issue of

material fact as to whether Ray did not receive due process. See Mathews v.

Eldridge, 424 U.S. 319, 333-35 (1976) (due process requires notice and an

opportunity to be heard; discussing factors relevant for determining whether

administrative procedures satisfy due process).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending requests are denied.

      AFFIRMED.




                                         3                                     15-15657